Blandeord, Justice.
This was a claim case. The plaintiff proved that the defendant in fi.fa. inherited the land levied on from his father; that in 1879 it was apportioned to him, and he. went into possession. It was further shown by the tenant in possession that he rented the land from I. T. Smith, and he thought the land belonged to L. W. Perdue, defendant in execution ; that he never heard that it belonged *50to Perdue’s wife until this case started. The. plaintiff having closed, the court dismissed the levy, on motion oi claimant’s counsel, and this is excepted to by plaintiffs, and error is assigned thereon.
We think the plaintiff in execution made such a case by his proofs as to put the claimant upon proof of liis title; title was shown to be in defendant in execution. The tenant of the claimant always understood that the land belonged to defendant in execution until after this litigation arose. Now let the claimant step to the front and show his title; if be fails to do so, the land is subject. So it follows that the judgment of the court dismissing the levy is error.
Judgment reversed.